Exhibit 16 Perry-Smith LLP 400 Capital Mall, Suite 1200 Sacramento, CA 94814 www. perry-smith.com (915) 441-1100 November 16, 2011 Office of the Chief Accountant Securities and Exchange Commission treet, NE Washington, D.C. 20549 Ladies and Gentlemen: We have read the comments made regarding us in Item 4.01 of Form 8-K/A of Altair Nanotechnologies Inc. dated November 2, 2011 and filed November 16, 2011 and are in agreement with those statements. Very truly yours, /s/ Perry-Smith, LLP Cc: Audit Committee Altair Nanotechnologies Inc. Reno, Nevada
